Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a light modulation device, comprising: a first polymer film substrate; a second polymer film substrate; an active liquid crystal layer disposed between the first and second polymer film substrates, wherein the active liquid crystal layer contains a liquid crystal host and a dichroic dye guest, wherein the active liquid crystal layer is capable of switching between a vertical orientation state and a twisting orientation state upon application of a voltage, each of the first and second polymer film substrates has an in-plane retardation of 4,000 nm or more for light having a wavelength of 550 nm, wherein each of the first and second polymer film substrates are stretched films, wherein the stretched films having been stretched in have a machine direction and in, a transverse direction, and a third direction, wherein the machine direction, the transverse direction, and the third direction are in-plane directions, wherein the machine direction is perpendicular to the transverse direction, wherein an angle between the third direction and both the transverse and machine directions ranges from 40 degrees to 50 degrees, wherein the machine direction and the transverse direction are in plane directions, and wherein an angle formed by the transverse direction of the first polymer film substrate and the transverse direction of the second polymer film substrate is in a range of 0 degrees to 10 degrees.  The prior art of record does not teach nor suggest, in combination with the limitations above, wherein each of the first and second polymer films have an elongation (E1) in the transverse direction, an elongation (E2) in the machine direction, and an elongation (E3) in the third direction, wherein E3 is larger than E1, wherein a ratio of E3 to E2 is 5 or more. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871